Title: To Alexander Hamilton from John J. U. Rivardi, 27 June 1799
From: Rivardi, John J. U.
To: Hamilton, Alexander


Niagara [New York] June 27, 1799. Encloses “a Map of river Miami, also a plan of The Fort of the Same Name.” States: “My health is I hope perfectly restored & as the fever has left me I trust soon to recover my usual Strength.” States that he is willing to remain at Niagara throughout the winter. Maintains that “a public Vessel on this lake … would I am Sure prove œconomical in the end.”
